                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    KEENAN G. WILKINS,                                 Case No. 16-cv-07016-JD
                                                       Plaintiff,
                                   7
                                                                                           ORDER
                                                v.
                                   8
                                                                                           Re: Dkt. Nos. 81, 83, 95
                                   9    DAVID O. LIVINGSTON, et al.,
                                                       Defendants.
                                  10

                                  11

                                  12          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42 U.S.C. §
Northern District of California
 United States District Court




                                  13   1983. Previously service had only been completed for six of the ten defendants. The Court

                                  14   ordered the United States Marshal (“USM”) to again attempt service on defendants Deputy

                                  15   Arnada, Deputy Wilson, Lieutenant Vannoy and Deputy Engalstad. Counsel for the served

                                  16   defendants accepted service for Deputy Engalstad and the USM reports that service was executed

                                  17   on defendants Wilson and Vannoy. The Court will wait for these newly served defendants to

                                  18   appear in this action.

                                  19          The USM was unable to complete service on Deputy Arnada, reporting that they were

                                  20   unable to identify that individual at Martinez Detention Facility. Counsel for defendants also

                                  21   noted that there was no Deputy Arnada employed at Martinez Detention Facility at the time of the

                                  22   events in this action or currently. Within twenty-one (21) days of the date this order is served,

                                  23   plaintiff must provide more information about Deputy Arnada and his or her location so service

                                  24   can be effectuated. Plaintiff may seek such information through the California Public Records Act

                                  25   or any other means available. Failure to provide sufficient information for service will result in a

                                  26   dismissal pursuant to Fed. R. Civ. P. 4(m).

                                  27          Plaintiff has also filed a new motion that contains discovery requests. Docket No. 83.

                                  28   Plaintiff is again informed that the Court generally is not involved in the discovery process and
                                   1   only becomes involved when there is a dispute between the parties about discovery responses.

                                   2   Discovery requests and responses normally are exchanged between the parties without any copy

                                   3   sent to the court. See Fed. R. Civ. P. 5(d) (listing discovery requests and responses that “must not”

                                   4   be filed with the court until they are used in the proceeding or the court orders otherwise). Only

                                   5   when the parties have a discovery dispute that they cannot resolve among themselves should the

                                   6   parties even consider asking the court to intervene in the discovery process. The Court does not

                                   7   have the resources to oversee all discovery, and so requires that the parties present to it only their

                                   8   very specific disagreements. To promote the goal of addressing only very specific disagreements

                                   9   (rather than becoming an overseer of all discovery), the Court requires that the parties meet and

                                  10   confer to try to resolve their disagreements before seeking court intervention. See Fed. R. Civ. P.

                                  11   37(a); N.D. Cal. Local Rule 37. Where, as here, one of the parties is a prisoner, the Court does not

                                  12   require in-person meetings and instead allows the prisoner and defense counsel to meet and confer
Northern District of California
 United States District Court




                                  13   by telephone or exchange of letters. Although the format of the meet-and-confer process changes,

                                  14   the substance of the rule remains the same: the parties must engage in a good faith effort to meet

                                  15   and confer before seeking court intervention in any discovery dispute. Plaintiff was already

                                  16   provided this information about discovery; therefore, his motion for discovery is denied and

                                  17   plaintiff should seek his discovery from defendants.

                                  18          Plaintiff has also filed a motion for a settlement conference. Defendants do not feel a

                                  19   settlement conference is warranted at this time. The Court agrees and notes that dispositive

                                  20   motions have already been filed and the outstanding defendants still need to appear. The Court

                                  21   will consider a settlement conference after the dispositive motions have been addressed.

                                  22          Plaintiff also seeks clarification or reconsideration of the dismissal of the County as a

                                  23   defendant in this case. “[A] local government may not be sued under § 1983 for an injury inflicted

                                  24   solely by its employees or agents. Instead, it is when execution of a government’s policy or

                                  25   custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to

                                  26   represent official policy, inflicts the injury that the government as an entity is responsible under §

                                  27   1983.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). To properly plead a claim under

                                  28   Monell, it is insufficient to allege simply that a policy, custom, or practice exists that caused the
                                                                                          2
                                   1   constitutional violations. AE v. County of Tulare, 666 F.3d 631, 636-37 (9th Cir. 2012). Pursuant

                                   2   to the more stringent pleading requirements set forth in Iqbal, at 682-83, and Twombly, at 553-56,

                                   3   a plaintiff suing a municipal entity must allege sufficient facts regarding the specific nature of the

                                   4   alleged policy, custom or practice to allow the defendant to effectively defend itself, and these

                                   5   facts must plausibly suggest that plaintiff is entitled to relief. AE, 666 F.3d at 636-37 (citing Starr

                                   6   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011), which summarized new pleading standards derived

                                   7   from Iqbal, Twombly and related Supreme Court decisions). Plaintiff’s conclusory allegations

                                   8   regarding a county policy or custom failed to plausibly suggest he was entitled to relief. This

                                   9   defendant remains dismissed.

                                  10                                             CONCLUSION
                                  11          1.       Within twenty-one (21) days of the date this order is served, plaintiff must provide

                                  12   more information about Deputy Arnada and his or her location so service can be effectuated.
Northern District of California
 United States District Court




                                  13   Failure to provide sufficient information for service will result in a dismissal pursuant to Fed. R.

                                  14   Civ. P. 4(m).

                                  15          2.       For the reasons set forth above, plaintiff’s motions for discovery (Docket No. 81), a

                                  16   pretrial conference (Docket No. 83) and clarification or reconsideration (Docket No. 95) are

                                  17   DENIED.

                                  18          3.       It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the

                                  19   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                  20   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                  21   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  22   Civil Procedure 41(b).

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 20, 2019

                                  25

                                  26
                                                                                                       JAMES DONATO
                                  27                                                                   United States District Judge
                                  28
                                                                                           3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KEENAN G. WILKINS,
                                   4                                                          Case No. 16-cv-07016-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        DAVID O. LIVINGSTON, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on February 20, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Keenan G. Wilkins ID: #:AN2387
                                       California Healthcare Facility
                                  18   P.O. Box 32290
                                       Stockton, CA 95213
                                  19

                                  20

                                  21   Dated: February 20, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
